Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record shows a roller blind assembly/kit having a blind roller, a holding assembly with a housing positioned within the roller and rotating in unison with the roller, a connector for securing the housing to a bracket, the housing rotates independently of the connector, and a spool assembly located within the housing having first and second spools and a resilient band secured to and extending between the spools, wherein the wrapping of the band around one of the spools concurrently unwraps the band from the other of the spools, when the connector is secured to the bracket, the holding assembly is configured to exert a resisting torque on the roller to inhibit rotation of the blind roller relative to the connector, and a pre-torsioned spring assembly comprising a shaft, a plug to secure the shaft to a bracket, and a spring extending around the shaft, the spring has a preset torsion, the spring assembly is positioned in the roller and the exerts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/